iobisoo. Sharp,
Sullivan & Bmst
ll Washington St.

\ooo\io\u\.c>m~._-

NNNNNNNNN_I»-o_oo-¢o-¢o-‘)-»o_r-‘o-
®\)O\MAUN’-‘O\O°°\lo\¢.h-BUJN'-‘O

 

 

Case 3:18-cv-00388-LRl-l-CBC Document 47 Filed 03/28/19 Page 1 of 22

CLAYTON P. BRUST, ESQ. - NSB #5234
cbrust@rssb|aw.com

THERESE M. SHANKS, ESQ.- NSB #12890
tshanks@rssblaw.com

Robison, Sharp, Sullivan & Brust

A Professional Corporation

71 Washington Street

Reno, Nevada 89503

Telephone: (775) 329-3151

Attome y for Plaintiffs

/`

L men
_ ENTEREo

 

-.___ RECE|VED

____ SERVED ON
CGUNSEL/FARTlES OF RECORD

APR - l 21'319

 

 

 

 

CLERK US DlSTR|CT COUR
DlSTR|CT OF NEV¢\DA T

 

 

DEPUTY

 

 

UN|TED STATES DlSTR|CT COURT
DlSTR|CT OF NEVADA

THOMAS BAXTER, ELLIE BAXTER and
THOMAS BAXTER, JR., as the heirs of
NlSA BAXTER; and THOMAS BAXTER
JR., as the Personal Representative of the
Estate of NlSA BAXTER,

Plaintiffs,
vs.

LAKE NllCHlGAN DlST|LL|NG COMPANY,
LLC, a Foreign Limited Liabi|ity Company,
GLYCER|N TRADERS, a Foreign Limited
Liabi|ity Company, COLBY ZEEDYK, an
individual, DENN|S ZEEDYK, an individual,
DAN|ELLE BENJAM|N, an individua|, and
DOES l-X, inclusive,

Defendants.

 

Case No.: 3:18-cv-00388-|_RH-CBC

ORDER GRANT|NG PLAlNTlFFS’ MOT|ON FOR
PUBL|CAT|ON OF SUMMONS FOR
DEFENDANT COLBY ZEEDYK

Plaintif'fs, Thomas Baxter, E|lie Baxter, Thomas Baxter, Jr. as the heirs of Nisa

Baxter, (“Plaintiffs”), Motion for Publication of Summons for Defendant Co|by Zeedyk,

came on regularly for consideration by the Court in chambers After carefully

considering P|aintiffs' motion, and good cause appearing therefor,

 

 

 

Robison. Slnrp.
Sullivan & ant

71 Wishl'ngton St.

Raw. Nv 89503
(775)329-3151

\QO°\IO\U\J>WN'-‘

No-¢o-¢»-so-¢o-Ii-oo-oo-on-‘o-o

 

 

Case 3:18-cv-OO388-LRl-|-CBC Document 47 Filed 03/28/19 Page 2 of 12

lT lS HEREBY ORDERED that Plaintiffs’ Motion for Publication of Su mmons for

Defendant Co|by Zeedyk is hereby GRANTED. Plaintiffs shall publish notice of the First

Amended Complaint in this matter for a period of four weeks, at least once per week, in

the Littleton |ndependent, and shall mail a copy of the summons and service to

Defendant Co|by Zeedyk’s last known address of 6408 S. Alkire Street, #20.32, Littleton,

CO 81127. The time for service Fed.R. Civ. 4 shall be extended to allow time for the

publication serviceo aged herein to be accomplished

DATEDthis[_‘§Ig day oM, 2019

SUBM|TTED BY:

ROB|SON. SHARP, SULL|VAN & BRUST

AProfessio al~ orporation
71 Was ' gton tre
Reno, evad 9503

/QL/

YToN 15. B'Rusr (sBE5234)
Attorneys for Plaintiffs

  

 

v

United States Magistrafé]udge

 

i: \\\pd:ua:cpl)`$$$l.wil lamar,pul)iicarion\p-ord\:r granting motion for publication.doc

 

 

